Motion for reargument denied.
Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein and, also, upon the motion for reargument herein there was presented and necessarily passed upon a question under the Fourteenth Amendment to the Constitution of the United States, viz.: Appellant contended that the admission into evidence of his confession violated his right to due process of law guaranteed by said amendment for the reasons that such confession was obtained (1) on a promise by the police of leniency; (2) after the police had discussed the use of physical violence in his presence; (3) after his arraignment on an indictment charging a crime under a Federal statute (see 15 N Y 2d 30); (4) after the police had denied him the opportunity to consult with counsel, and (5) at a time when the police had not advised him of his privilege to remain silent and of his right to a lawyer if he desired one. The Court of Appeals held that certain of appellant’s contentions were contrary to fact and that in no instance was there a violation of his right to due process of law. [See 15 N Y 2d 30.]